Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing FILE NO. 2-10156 FILE NO. 811-0560 SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 (X) Pre-Effective Amendment No. ( ) Post-Effective Amendment No. 110 REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 (X) Amendment No. 62 JOHN HANCOCK INVESTMENT TRUST (Exact Name of Registrant as Specified in Charter) 601 Congress Street Boston, Massachusetts 02210-2805 (Address of Principal Executive Offices) (Zip Code) Registrant's Telephone Number including Area Code (617) 663-4324 ALFRED P. OUELLETTE, ESQ. John Hancock Advisers, LLC 601 Congress Street Boston, Massachusetts 02210-2805 (Name and Address of Agent for Service) It is proposed that this filing will become effective: ( ) immediately upon filing (date), pursuant to paragraph (b) of Rule 485 (X ) on August 12, 2008 pursuant to paragraph (b) of Rule 485 ( ) 60 days after filing pursuant to paragraph (a)(1) of Rule 485 ( ) on [date] pursuant to paragraph (a)(1) of Rule 485 ( ) 75 days after filing pursuant to paragraph (a)(2) of Rule 485 ( ) on (date) pursuant to paragraph (a)(2) of Rule 485 If appropriate, check the following box: [ ] This post-effective amendment designates a new effective date for a previously filed post-effective amendment. Table of contents Fund summary Fund details Your account A concise look at the funds investment More about topics covered in the How to place an order to buy, sell or goal, its main strategies and main risks, summary section, including descriptions exchange fund shares, as well as infor- its past performance and the costs of the various risk factors that investors mation about the funds business policies of investing. should understand before investing. and any distributions it may pay. 2 Balanced Fund 4 Risks of investing 7 Who can buy shares 5 Whos who 7 Class cost structure 6 Financial highlights 8 Opening an account 8 Transaction policies 10 Dividends and account policies 10 Additional investor services For more information See back cover Fund summary John Hancock Balanced Fund Day-to-day investment management: MFC Global Investment Management (U.S.), LLC Class / Ticker R / JNLBX R1 / JPLBX R2 / JQLBX R3 / JRLBX R4 / JSLBX R5 / JTSBX Goal and strategy The fund seeks current income, long-term growth of capital and environment affecting the company; or a business strategy not income and preservation of capital. recognized by the marketplace. The management team also considers an issuers dividend-paying prospects and overall To pursue these goals, the fund allocates its investments among a financial strength. diversified mix of debt and equity securities. The fund normally invests at least 25% of assets in equity securities and at least 25% The funds debt securities are used to enhance current income and of assets in senior debt securities. provide some added stability. The funds investments in bonds of any maturity are primarily investment grade (rated BBB or above With regard to the funds equity securities, the management team and their unrated equivalents). However, up to 20% of assets may looks for companies that appear to be undervalued compared to be in junk bonds rated as low as C and their unrated equivalents. their historical valuations relative to the market. The management team uses fundamental financial analysis and proprietary financial Although the fund invests primarily in U.S. securities, it may invest models to identify companies of any size that are selling at a up to 35% of assets in foreign securities. The fund may also make discount as measured by ratios such as price-to-book, limited use of certain derivatives (investments whose value is based price-to-earnings and price-to-sales. on indexes, securities or currencies). The management team then looks for a positive catalyst in a In abnormal circumstances, the fund may temporarily invest exten- companys near-term outlook that they believe will accelerate sively in investment-grade short-term securities. In these and other earnings or improve the value of the companys assets. These cases, the fund might not achieve its goal. positive catalysts may include, but are not limited to: new, improved or unique products or services; new or rapidly The fund may trade securities actively, which could increase its expanding markets for the companys products; new management; transaction costs (thus lowering performance) and increase your changes in the economic, financial, political or regulatory taxable distributions. Main risks The value of your investment will fluctuate in response to stock  Any bonds held by the fund could be downgraded in credit and bond market movements. quality or go into default. In addition, bond prices generally fall when interest rates rise; this risk is greater for longer maturity The funds management strategy has a significant influence on fund bonds. Junk bond prices can fall on bad news about the issuer, performance. In addition, if the management teams security an industry or the economy in general. selection strategies do not perform as expected, the fund could underperform its peers or lose money.  Foreign investments carry additional risks, including potentially unfavorable currency exchange rates, inadequate or inaccurate To the extent that the fund makes investments with additional financial information, and social or political instability. risks, these risks could increase volatility or reduce performance: Investments in the fund are not bank deposits and are not insured  Stocks of small- and medium-capitalization companies can be or guaranteed by the Federal Deposit Insurance Corporation or any more volatile than those of larger companies. other government agency. You could lose money by investing in  Certain derivatives could produce disproportionate losses. this fund.  In a down market, higher-risk securities and derivatives could become harder to value or to sell at a fair price. 2 Balanced Fund  Fund summary Past performance Calendar year total returns  Class R 1 (%) Best quarter: Q4 98, 11.22 Worst quarter: Q2 02, -13.00 Year-to-date as of 6-30-08: -.61 13.24 3.20 2.4 8 5.78 18.61 17.62 6.27 12.77 13.14 22.69 Average annual total returns 1 (%) 1 Year 5 Years 10 Years as of 12-31-07 Class R before tax 22.69 14.37 5.51 After tax on distributions 20.96 13.04 4.18 After tax on distributions, with sale 15.21 11.86 4.01 Class R1 before tax 23.00 14.65 5.77 Class R2 before tax 23.30 14.94 6.04 Class R3 before tax 23.12 14.77 5.88 Class R4 before tax 23.49 15.11 6.20 Class R5 before tax 23.85 15.45 6.52 Standard & Poors 500 Index 5.49 12.83 5.91 Lehman Brothers Government/Credit Bond Index 7.23 4.44 6.01 Investor costs Annual operating expenses 1 (%) Class R Class R1 Class R2 Class R3 Class R4 Cla ss R5 Management fee 0.60 0.60 0.60 0.60 0.60 0.60 Distribution and service (12b-1) fees 0.75 0.50 0.25 0.50 0.25 0.00 Service plans 2 0.25 0.25 0.25 0.15 0.10 0.05 Other expenses 0.29 0.29 0.29 0.29 0.29 0.29 Total fund operating expenses Expense example A hypothetical example showing the expenses on a $10,000 investment during the various time frames is provided below. The example assumes a 5% average annual return and the reinvestment of all dividends. The example is for comparison only and does not reflect actual expenses and returns, either past or future. Expenses Class R Class R1 Class R2 Class R3 Class R4 Cla ss R5 1 Year 192 167 142 157 126 96 3 Years 594 517 440 486 393 300 Calendar year total returns They are shown only for Class R and would be different for other classes. How the funds returns vary from year to year can give an idea of its risk; however, as always, past performance (before and after taxes) does not indicate future results. All figures assume dividend reinvestment. Average annual total returns Performance of broad-based indexes are included for comparison. Indexes have no sales charges and you cannot invest in them directly. All figures assume dividend reinvestment. After-tax returns These are shown only for Class R and would be different for other classes. They reflect the highest individual federal marginal income tax rates in effect at the time and do not reflect any state or local taxes. Your actual after-tax returns may be different. After-tax returns are not relevant to shares held in an IRA, 401(k) or other tax-advantaged investment plan. Standard & Poors 500 Index, an unmanaged index that includes 500 widely traded stocks. Lehman Brothers Government/Credit Bond Index, an unmanaged index of U. S. government, U.S. corporate and Yankee bonds. 1 October 5, 1992 is the inception date for the oldest Class of shares, Class A shares. Class R, R1, R2, R3, R4 and R5 shares were first offered on August 12, 2008, the returns prior to this date are those of Class A shares that have been recalculated to apply the fees and expenses of Class R, R1, R2, R3, R4 and R5 shares, respectively. Annual operating expenses These are paid from fund assets; shareholders, therefore, pay these costs indirectly. 1 Estimated for the first fiscal year of operations of these share classes. 2 Service plan fees are paid by the fund to the adviser under an agreement pursuant to which the adviser will provide, either directly or through third parties, certain other services to retirement plans or participants. Balanced Fund  Fund summary 3 Fund details Risks of investing Below are descriptions of the main factors that may play a role in shaping the funds overall risk profile. The descriptions appear in alphabetical order, not in order of importance. For further details about fund risks, including additional risk factors that are not discussed in this prospectus because they are not considered primary factors, see the funds Statement of Additional Information (SAI). Main risks Derivatives risk The risks associated with derivatives vary widely, depending on the type of derivative involved and the way it is being used by the fund. With derivatives that create leverage, the fund could lose more money than it paid for the derivative. With some derivatives, the maximum loss is theoretically unlimited. When the fund uses a derivative for speculative purposes, the derivative could erode existing gains or add to existing losses. When the fund uses a derivative to cancel out other risks (hedging), that derivative can have the effect of lowering the funds overall risk. However, to the extent that the derivative does not serve as a perfect hedge, it can add to the funds overall risk. Because a derivative is a contract, there is also the risk that the counterparty may fail to honor its contractual responsibilities. If this happens, the fund could lose both the cost of the derivative and any benefit the derivative would have provided. Foreign investment risk Prices of foreign securities may change more rapidly and extremely than those of their U.S. counterparts. By U.S. standards, many foreign securities markets are comparatively small, new and lightly regulated, and they may be more heavily influenced by the actions of large investors. Foreign securities markets may have different reporting and accounting standards (which can mean less complete or less reliable information about securities), weak legal and enforcement systems, additional rules for investors from outside their countries, and higher taxes and business costs. Foreign countries may have greater risk of social, economic and political instability (including the risk of war), and greater risk of major shifts in government policy (including the risk of nationalization, which would render a stock worthless). Foreign investments are also subject to currency risk. Changes in the exchange rate with the U.S. dollar could erode investment gains or widen investment losses for the fund. The risks of foreign investing tend to be greater in emerging markets than in countries with larger and more established economies, markets and governments. Interest rate risk A rise in interest rates typically causes bond prices to fall. The longer the average maturity of the bonds held by the fund, the more sensitive the fund is likely to be to interest rate changes. Bonds with higher credit quality also tend to be more sensitive to interest rate risk than medium-or lower-quality bonds. Management risk A strategy used by the fund management team may fail to produce the intended result. For example, the team may be inaccurate in its assessments of securities, issuers or relative values of certain types of securities, or in its expectations about market trends, economic trends, interest rate trends or other factors. To the extent that the team invests fund assets in securities that are not in the funds benchmark index, there is a greater risk that the funds performance will deviate from that of its benchmark. Medium- and lower-quality bonds risk These typically are more sensitive to market or economic shifts, and more likely to default, when compared to higher-quality bonds. A bonds credit rating is a reflection of an independent rating agencys assessment of the issuers ability to make timely payments of principal and interest. An agency may lower the rating of a bond if it believes the issuers creditworthiness has become weaker. This may occur for reasons related to the overall bond market, the issuers industry or sector, the issuer itself or the structure of the bond. Small and medium company risk Stocks of small and medium companies tend to be more volatile than those of large-size companies, and may underperform stocks of large-size companies over any given period of time. Stock investing risk and liquidity risk may be greater for securities of small and medium companies as compared to large-cap companies. Small- and medium-cap companies may have limited product lines or markets, less access to financial resources or less operating experience, or may depend on a few key employees. Stocks of small- and medium-cap companies may not be widely known to investors and may be thinly traded or may trade only in certain markets, making it difficult to buy or sell them in large volume. Stock investing risk The value of your investment will go up and down in response to stock market movements. Stock prices typically change every day that stock markets are open. The performance of any given stock, group of stocks, or the market as a whole may be negative when measured over any particular period, short or long. Because the fund invests for the long term and does not attempt to time the market, it may remain invested in stocks even during long periods of negative performance. Numerous factors can cause stock prices to fall, ranging from a decline in the financial health of the issuing company to a decline in investor sentiment generally. Stocks may decline due to factors that affect a particular industry or industries, such as labor shortages, increased production costs, or overseas competition. The stock market as a whole may decline due to general factors, such as real or perceived adverse economic conditions, significant events, changes in the general outlook for corporate earnings, or changes in interest or currency rates. If an individual company goes out of business, the companys bond holders have first claim on any remaining assets, which in practice generally means that the companys stock becomes worthless. Additional risk Liquidity risk To the extent that a security is difficult to sell (whether because the security cannot be traded publicly or because of unusual market conditions), the fund may either be forced to accept a lower price for it or may have to continue to hold it. Either outcome could hurt fund performance. 4 Balanced Fund  Fund details Whos who Below are the names of the various entities involved with the funds investment and business operations, along with brief descriptions of the role each entity performs. Trustees Oversee the funds business activities and retain the services of the various firms that carry out the funds operations. The trustees have the power to change investment goals without shareholder approval. Investment adviser Manages the funds business and investment activities. John Hancock Advisers, LLC 601 Congress Street Boston, MA 02210-2805 Founded in 1968, John Hancock Advisers, LLC is a wholly owned subsidiary of John Hancock Financial Services, Inc., which in turn is a subsidiary of Manulife Financial Corporation. As of March 31, 2008, John Hancock Advisers, LLC managed approximately $30 billion in assets. Management fee During its most recent full fiscal year, the fund paid the investment adviser a management fee consisting of 0.60% of net assets. Out of this fee, the investment adviser in turn paid the fees of the subadviser and certain other service providers. The fee was approved by the board of trustees. The basis for its approval of this fee, and of the investment advisory and subadvisory agreements overall, is discussed in the funds December 31, 2007 annual report. Subadviser Handles the funds day-to-day portfolio management. MFC Global Investment Management (U.S.), LLC 101 Huntington Avenue Boston, MA 02199 Founded in 1979, currently manages more than $30 billion in assets (as of 3-31-08) Subsidiary of John Hancock Financial Services, Inc. Supervised by the adviser, John Hancock Advisers, LLC Below are brief biographical profiles of the leaders of the funds investment management team, in alphabetical order. These managers share portfolio management responsibility. For more about these individuals, including information about their compensation, other accounts they manage and any investments they may have in the fund, see the SAI. Jeffrey N. Given, CFA Joined fund team in 2006 Vice president, MFC Global Investment Management (U.S.), LLC (since 2005) Second vice president, John Hancock Advisers, LLC (19932005) Began business career in 1993 Roger C. Hamilton Joined fund team in 2003 Senior vice president, MFC Global Investment Management (U.S.), LLC (since 2008) Vice president, MFC Global Investment Management (U.S.), LLC (20052007) Vice president and portfolio manager, John Hancock Advisers, LLC (20032005) Analyst, John Hancock Advisers, LLC (19942003) Began business career in 1979 Timothy M. Malloy Joined fund team in 2006 Senior vice president, MFC Global Investment Management (U.S.), LLC (since 2008) Vice president, MFC Global Investment Management (U.S.), LLC (20052007) Second vice president, John Hancock Advisers, LLC (20042005) Investment Analyst, Thomas Weisel Partners (20002004) Began business career in 1993 Custodian Holds the funds assets, settles all portfolio trades and collects most of the valuation data required for calculating the funds net asset value (NAV). The Bank of New York One Wall Street New York, NY 10286 Principal distributor Markets the fund and distributes shares through selling brokers, financial planners and other financial representatives. John Hancock Funds, LLC 601 Congress Street Boston, MA 02210-2805 Transfer agent Handles shareholder services, including recordkeeping and statements, distribution of dividends and processing of buy and sell requests. John Hancock Signature Services, Inc. P.O. Box 9510 Portsmouth, NH 03802-9510 Balanced Fund  Fund details 5 Financial highlights These tables normally detail the performance of each share class, including total return information showing how much an investment in the fund has increased or decreased each year. Because Class R, R1, R1, R3, R4 and R5 shares of the fund have not yet commenced operations, the financial highlights information for the funds Class A shares is shown for the fiscal periods indicated. These financial highlights have been audited by the funds independent registered public accounting firm, PricewaterhouseCoopers, LLP. Class A Shares Per share operating performance period ended 12-31-03 1 12-31-04 1 12-31-05 1 12-31-06 1 2-31-07 Net asset value, beginning of period Net investment income 2 0.17 0.19 0.13 0.18 0.25 Net realized and unrealized gain on investments 1.56 0.56 1.41 1.54 2.86 Total from investment operations Less distributions From net investment income (0.19) (0.23) (0.16) (0.20) (0.24) From net realized gain   (0.45) (0.73) (0.59) Net asset value, end of period Total return 3 (%) 4 4 4 Ratios and supplemental data Net assets, end of period (in millions) $88 $86 $92 $111 $241 Ratio of net expenses to average net assets (%) 1.41 1.35 1.35 1.28 1.21 5 Ratio of gross expenses to average net assets (%) 1.41 1.39 6 1.37 6 1.28 6 1.22 6 Ratio of net investment income to average net assets (%) 1.70 1.72 1.13 1.35 1.68 Portfolio turnover (%) 60 56 88 60 43 1 Audited by previous Independent Registered Public Accounting Firm. 2 Based on the average of the shares outstanding. 3 Assumes dividend reinvestment and does not reflect the effect of sales charges. 4 Total return would have been lower had certain expenses not been reduced during the periods shown. 5 Includes transfer agent fee earned credits of less than 0.01% to average net assets. 6 Does not take into consideration expense reductions during the periods shown. 6 Balanced Fund  Fund details Your account Who can buy shares Class R, R1, R2, R3, R4 and R5 shares are available to certain types of investors, as noted below: Qualified tuition programs under Section 529 of the Internal Revenue Code of 1986, as amended (the Code) (529 Plans) distributed by John Hancock or one of its affiliates. Retirement Plans including pension, profit sharing and other plans qualified under Section 401(a) or described in Section 403(b) or 457 of the Code, and non-qualified deferred compensation plans. Class R, R1, R2, R3, R4 and R5 shares are available only to Retirement Plans, traditional and Roth IRAs, Coverdell Education Savings Accounts, SEPs, SAR-SEPs and SIMPLE IRAs where the shares are held on the books of the fund through omnibus accounts (either at the plan level or at the level of the financial service firm) that trade through the National Securities Clearing Corporation (NSCC). Retirement Plans and other plans (except 529 Plans) not currently invested in Class A, B and C shares, which are described in a separate prospectus, may invest only in Class R, R1, R2, R3, R4 and R5 shares. Class R, R1, R2, R3, R4 and R5 shares are not available to retail or institutional non-retirement accounts, traditional and Roth IRAs, Coverdell Education Savings Accounts, SEPs, SAR-SEPs, SIMPLE IRAs, individual 403(b) plans or other individual retirement accounts. Class cost structure The Class R, R1, R2, R3, R4 and R5 shares of the fund are sold without any front-end or deferred sales charges. Each of the Class R, R1, R2, R3 and R4 shares has a Rule 12b-1 plan that allows it to pay fees for the sale, distribution and service of its shares. The Class R5 shares do not have a Rule 12b-1 plan. Class R  Distribution and service (12b-1) fees of 0.75% Class R1  Distribution and service (12b-1) fees of 0.50% Class R2  Distribution and service (12b-1) fees of 0.25% Class R3  Distribution and service (12b-1) fees of 0.50% Class R4  Distribution and service (12b-1) fees of 0.25% The fund has adopted Service Plans for the Class R, R1, R2, R3, R4 and R5 shares, which authorize the fund to pay affiliated and unaffiliated entities a service fee for providing certain recordkeeping and other administrative services in connection with investments in the fund by Retirement Plans. The service fee is a specified percentage of the average daily net assets of a funds share class held by plan participants and is 0.25% for Class R, Class R1 and Class R2; 0.15% for Class R3 shares; 0.10% for Class R4 shares and 0.05% for Class R5 shares. The performance and expenses information included in this prospectus does not reflect fees and expenses of any plan, which may use a fund as its underlying investment medium. If such fees and expenses had been reflected, performance would be lower. 12b-1 fees Rule 12b-1 fees will be paid to the funds distributor, John Hancock Funds, LLC, and may be used by the distributor for expenses relating to the distribution of, and shareholder or administrative services for holders of, the shares of the class and for the payment of service fees that come within Rule 2830(d)(5) of the Conduct Rules of the Financial Industry Regulatory Authority (FINRA). Because 12b-1 fees are paid out of the funds assets on an ongoing basis, over time they will increase the cost of your investment and may cost shareholders more than other types of sales charges. Other classes of shares of the fund, which have their own expense structure, may be offered in separate prospectuses. Your broker-dealer or agent may charge you a fee to effect transactions in fund shares. Additional payments to financial intermediaries Shares of the fund are primarily sold through financial intermediaries (firms), such as brokers, banks, registered investment advisers, financial planners and retirement plan administrators. These firms may be compensated for selling shares of the fund in two principal ways: directly, by the payment of sales commissions, if any; indirectly, as a result of the fund paying Rule 12b-1 fees. Certain firms may request, and the distributor may agree to make, payments in addition to sales commissions and 12b-1 fees out of the distributors own resources. These additional payments are sometimes referred to as revenue sharing. These payments assist in the distributors efforts to promote the sale of the funds shares. The distributor agrees with the firm on the methods for calculating any additional compensation, which may include the level of sales or assets attributable to the firm. Not all firms receive additional compensation, and the amount of compensation varies. These payments could be significant to a firm. The distributor determines which firms to support and the extent of the payments it is willing to make. The distributor generally chooses to compensate firms that have a strong capability to distribute shares of the fund and that are willing to cooperate with the distributors promotional efforts. The distributor hopes to benefit from revenue sharing by increasing the funds net assets, which, as well as benefiting the fund, would result in additional management and other fees for adviser and its affiliates. In consideration for revenue sharing, a firm may feature the fund in its sales system or give preferential access to members of its sales force or management. In addition, the firm may agree to participate in the distributors marketing efforts by allowing us to participate in conferences, seminars or other programs attended by the intermediarys sales force. Although an intermediary may seek revenue-sharing payments to offset costs incurred by the firm in servicing its clients who have invested in the fund, the intermediary may earn a profit on these payments. Revenue-sharing payments may provide your firm with an incentive to favor the fund. The SAI discusses the distributors revenue-sharing arrangements in more detail. Your intermediary may charge you additional fees other Balanced Fund  Your account 7 than those disclosed in this prospectus. You can ask your firm about any payments it receives from the distributor or the fund, as well as about fees and/or commissions it charges. The distributor, adviser and their affiliates may have other relationships with your firm relating to the provisions of services to the fund, such as providing omnibus account services, transaction-processing services or effecting portfolio transactions for the fund. If your intermediary provides these services, the adviser or the fund may compensate the intermediary for these services. In addition, your intermediary may have other compensated relationships with the adviser or its affiliates that are not related to the fund. Opening an account 1 Read this prospectus carefully. 2 Determine if you are eligible, referring to Who can buy shares. 3 Eligible Retirement Plans generally may open an account and purchase Class R, R1, R2, R3, R4 and R5 shares by contacting any broker, dealer or other financial service firm authorized to sell Class R, R1, R2, R3, R4 and R5 shares of the fund. Additional shares may be purchased through a Retirement Plans administrator or record keeper. There is no minimum initial investment for Class R, R1, R2, R3, R4 and R5 shares. Important information about opening a new account To help the government fight the funding of terrorism and money laundering activities, the Uniting and Strengthening America by Providing Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001 (USA PATRIOT Act) requires all financial institutions to obtain, verify and record information that identifies each person or entity that opens an account. For individual investors opening an account When you open an account, you will be asked for your name, residential address, date of birth and Social Security number. For investors other than individuals When you open an account, you will be asked for the name of the entity, its principal place of business and taxpayer identification number (TIN) and may be requested to provide information on persons with authority or control over the account such as name, residential address, date of birth and Social Security number. You may also be asked to provide documents, such as articles of incorporation, trust instruments or partnership agreements and other information that will help Signature Services identify the entity. Information for plan participants Plan participants generally must contact their plan service provider to purchase, redeem or exchange shares. The administrator of a Retirement Plan or employee benefits office can provide participants with detailed information on how to participate in the plan, elect a fund as an investment option, elect different investment options, alter the amounts contributed to the plan or change allocations among investment options. For questions about participant accounts, participants should contact their employee benefits office, the plan administrator or the organization that provides record-keeping services for the plan. Financial service firms may provide some of the shareholder servicing and account maintenance services required by Retirement Plan accounts and their plan participants, including transfers of registration, dividend payee changes and generation of confirmation statements, and may arrange for plan administrators to provide other investment or administrative services. Financial service firms may charge Retirement Plans and plan participants transaction fees and/or other additional amounts for such services. Similarly, Retirement Plans may charge plan participants for certain expenses. These fees and additional amounts could reduce an investment return in Class R shares of the fund. Transaction policies Valuation of shares The NAV per share for each class of the fund and class is determined each business day at the close of regular trading on the New York Stock Exchange (typically 4:00 P
